Title: To Thomas Jefferson from C. W. Jansen, 9 May 1806
From: Jansen, C. W.
To: Jefferson, Thomas


                        
                            Sir
                     
                            City of Washington 9. May 1806.
                        
                        I should not have presumed to address you, had I not, from encouragement given me here, entertained the hope
                            that you would pardon the intrusion.
                        For the subject of my application, I beg to refer you to the inclosed sketch of proposals for a literary
                            publication. The only excuse I can offer for so doing, is, a novelty in the arrangement—which, sanctioned by your
                            Countenance, will, no doubt, be acceptable to some of our fellow Citizens.
                        I trust, Sir, that fifteen years observation in the United States, and the greatest part of that time
                            practising as an Attorney at Law, will enable me to conduct the Work, so as not to disgrace your patronage. Business
                            unexpectedly calling me to London; the idea was the impulse of a moment.
                        Should you honour me with your name, it will stimulate me to exertion; & in this case you will please to
                            notify Mr. Rapine Bookseller Capitol Hill, City of Washington, who is solliciting patronage there, for the work. A view of
                            Capitol, drawn on the Spot, and to be engraved by an emenint artist is design’d for the first number.
                        My hopes lead me to think, that on my return to Washington, previous to embarking for Europe, I shall have
                            the heartfelt Satisfaction of knowing your approbation.
                  I have the honour to be, Sir, Yr. most devoted St
                        
                            C. W. Jansen
                     
                        
                    